DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 23, 2019.  Claims 1 – 8 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 6 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0132708 A1 to Gordon et al. (herein after “Gordon et al. publication").
The Gordon et al. publication discloses computer control signals generated by an on-board computer of self-driving vehicle (SDV) during a particular time period. The computer control signals are capable of controlling movement of the SDV without human intervention. The on-board computer stops controlling the SDV when the operational mode device 307 blocks the computer control signals from controlling the SDV while the SDV is in manual mode. (See ¶3 and ¶80.)  The operational mode device 307 can be a control target of the on-board computer and output predetermined signals to the on-board computer for the SDV to operate in manual mode or autonomous mode.
As to claim 1,
the Gordon et al. publication discloses a vehicle control system (Fig. 3) comprising: 
a running controller (301) that executes running control of a vehicle without depending on a driving operation of a vehicle occupant (see Fig. 3, ¶3 and ¶80); and 
a running device (307) that is a control target of the running controller and outputs a predetermined signal to the running controller, wherein the running controller stops the running control of the vehicle in a case in which the predetermined signal has been blocked from the running device. (See ¶3 and ¶80.)

claim 6,
claim 6 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 6 is rejected for the same reason(s) as claim 1, as discussed above.

As to claim 7,
the Gordon et al. publication discloses a vehicle control device comprising: 
a storage device that stores information (see ¶11 – ¶13 and ¶16); and 
a hardware processor that executes a program stored in the storage device (see ¶11 – ¶13 and ¶16), wherein the hardware processor, by executing the program, is configured to: 
execute running control of a vehicle without depending on a driving operation of a vehicle occupant (see Fig. 3, ¶3 and ¶80); and 
stop the running control of the vehicle in a case in which a predetermined signal is blocked from a running device that is a control target of the running control and outputs the predetermined signal. (See Fig. 3, ¶3 and ¶80.)

As to claim 8,
claim 8 is directed to a non-transitory computer-readable storage medium  but requires the same scope of limitation as claim 1.  Therefore, claim 8 is rejected for the same reason(s) as claim 1, as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Gordon et al. publication.
As to claim 2,
the Gordon et al. publication discloses the invention substantially as claimed, 
except for
	the running controller stopping the running control of the vehicle in a case in which the predetermined signal has been blocked from a plurality of running devices connected through a plurality of different communication lines.
	Applicant should note that employing a plurality of running devices connected through a plurality of different communication lines fails to produce any new and/or unexpected results, i.e. the results of employing a plurality of running devices connected through a plurality of different communication lines still causes the running controller to stop the running control of the vehicle as a result the predetermined signal being blocked.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Gordon et al. publication with a plurality of running devices connected through a plurality of different communication lines so that the running controller stops the running control of the vehicle in a case in which the predetermined signal has been blocked, since duplicating components of a prior device is a design consideration within the skill of the art.  

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667